COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bumgardner and Senior Judge Overton
Argued at Richmond, Virginia


WILLIAM MacDONALD TERRY
                                           MEMORANDUM OPINION * BY
v.   Record No. 0716-99-2               JUDGE JERE M. H. WILLIS, JR.
                                                MAY 9, 2000
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     James B. Wilkinson, Judge

            Patricia P. Nagel, Assistant Public Defender
            (David J. Johnson, Public Defender, on
            brief), for appellant.

            Stephen R. McCullough, Assistant Attorney
            General (Mark L. Earley, Attorney General, on
            brief), for appellee.


     On appeal from his convictions of aggravated malicious

wounding, in violation of Code § 18.2-51.2, and use of a firearm

in the commission of aggravated malicious wounding, in violation

of Code § 18.2-53.1, William MacDonald Terry contends that the

evidence was insufficient to support the convictions.       We

affirm.

     On November 7, 1998, Terry shot Eric Everett.    The bullet

lodged in Everett's back, resting against his spinal cord.

Everett has a scar on his abdomen running from his chest to his

navel.    The trial court convicted Terry of aggravated malicious

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
wounding and use of a firearm in the commission of a felony and

sentenced him to a total of fifteen years imprisonment, with

five years suspended.

     Conceding that the evidence was sufficient to convict him

of malicious wounding, Terry contends that the evidence was

insufficient to sustain his conviction of aggravated malicious

wounding, because the elements of aggravated malicious wounding

include imposition of "a permanent and significant physical

impairment."   Code § 18.2-51.2.   See Newton v. Commonwealth, 21

Va. App. 86, 90, 462 S.E.2d 117, 119 (1995).    "Where the

sufficiency of the evidence is challenged after conviction, it

is our duty to consider it in the light most favorable to the

Commonwealth and give it all reasonable inferences fairly

deducible therefrom.    We should affirm the judgment unless it

appears from the evidence that the judgment is plainly wrong or

without evidence to support it."    Higginbotham v. Commonwealth,

216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).

     The indictment, tracking the language of Code § 18.2-51.2,

charged that Terry

          did feloniously and unlawfully and
          maliciously shoot, stab, cut, or wound, or
          cause bodily injury to Eric Everett, with
          intent to maim, disfigure, disable, or kill,
          where the victim was thereby severely
          injured and was caused to suffer permanent
          and significant physical impairment.

     The scar on Everett's stomach was still clearly visible at

trial, three months after surgery required by the shooting.    The

                                - 2 -
bullet, lodged against Everett's spinal cord, had not been

removed and may never be removed.    Due to the location of the

bullet, doctors forbade Everett to lift any weight heavier than

five pounds, thereby limiting his ability to find work and to

live normally.   The position of the bullet threatens Everett

with the possibility of paralysis.     He testified that he is in

constant pain.

     Terry argues that Everett's testimony that he hoped to

undergo surgery that would permit him to return to normal proved

that his injuries were neither permanent nor significant.

However, after viewing Everett's scar and hearing evidence

concerning his medical condition, the trial court determined

that the severity of the wound, the size and character of the

scar, the placement of the bullet and the associated risks, and

the resulting restrictions on Everett's activities proved that

he had suffered a "permanent and significant physical

impairment."   The evidence supports this finding.

     The judgment of the trial court is affirmed.

                                                          Affirmed.




                               - 3 -